Citation Nr: 0805043	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-31 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for prostate cancer. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran served on active duty from July 1952 to July 
1955, June 1957 to August 1957, and May 1960 to May 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied the veteran's claims for service 
connection of diabetes mellitus and prostate cancer.  The 
veteran perfected an appeal of that rating determination to 
the Board.  In a June 2007 decision, the Board denied the 
claims.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated in October 2007, the Court granted VA's 
unopposed motion for a remand, and remanded the matter to the 
Board for action consistent with the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he developed diabetes mellitus and 
prostate cancer as the result of exposure to pesticides-
specifically, Dichloro-Diphenyl-Trichloroethane (DDT)-and 
"other insecticides" while assigned to the 1st Marine 
Division in Korea from 1953 to 1954.  The veteran maintains 
that he was sprayed with DDT to control mosquitoes, lice, and 
crabs.  

The medical evidence of record shows that the veteran has 
been diagnosed with diabetes mellitus Type II and prostate 
cancer. 

The veteran submitted some lay statements in support of his 
claims.  In an April 2005 statement, G.A. reported that he 
served with the veteran in Korea from 1953 to 1954.  He 
recalled that they were sprayed with DDT and other 
insecticides for lice and crabs.  In an April 2005 statement, 
J.M. reported that he served in Korea from 1951 to 1953 
during which time he sprayed "the grounds and building and 
everything else" with DDT and insecticides.  He recalled 
that they were also sprayed for lice and crabs.  In a 
subsequent statement dated in February 2006, J.M. noted that 
he was a medic during service, and he recalled spraying 
servicemen down to delice them before they took their 
showers.  He did not indicate that he was involved in 
spraying the veteran.

On remand, the veteran's service personnel records for his 
Marine Corps service from 1952 to 1955 should be obtained.

Additionally, as there is evidence of a current disability, 
lay evidence suggesting that an event occurred in service, 
and an indication that the disability may possibly be 
associated with the veteran's service, the Board finds that 
it is necessary to afford the veteran a medical examination 
and to obtain a nexus opinion to decide the claim.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's service 
personnel records for his service with 
the Marine Corps from July 1952 to July 
1955.  

2.  Thereafter, attempt to verify through 
official sources whether the veteran's 
unit in Korea utilized DDT and other 
pesticides/insecticides.  If necessary, 
ask the veteran to provide more specific 
time frames in which the spraying 
occurred.

3.  Schedule the veteran for VA 
examinations by physicians specializing 
in endocrinology and oncology to 
determine whether any current diabetes 
mellitus Type II and prostate cancer are 
related to service to include exposure to 
DDT and pesticides/insecticides therein.  
The claims file must be provided to and 
reviewed by the examiners.  The examiners 
should opine as to whether it is at least 
as likely as not that any current 
diabetes and prostate cancer are 
etiologically related to his military 
service, to include exposure to DDT and 
pesticides.  The term, "as likely as not" 
does not mean "within the realm of 
medical possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.  The examiners should 
provide a rationale for their opinions, 
to include, if possible, references to 
scientific studies and/or treatise 
information.  If an opinion cannot be 
provided without resort to pure 
speculation, such should be so stated 

4.  Thereafter, readjudicate the claims 
with consideration of all of the evidence 
of record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



